                                            Case 5:20-cv-00722-NC Document 1 Filed 01/31/20 Page 1 of 6



                                     1   Jonah A. Grossbardt (State Bar No. 283584)
                                         SRIPLAW
                                     2   1801 Century Park East
                                         Suite 1100
                                     3   Los Angeles, CA 90067
                                         323.364.6565 – Telephone
                                     4   561.404.4353 – Facsimile
                                         jonah.grossbardt@sriplaw.com
                                     5
                                         Attorneys for Plaintiff
                                     6   LUKASZ PALKA
                                     7
                                                                   UNITED STATES DISTRICT COURT
                                     8
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                     9

                                    10   LUKASZ PALKA,                                       Case Number: 3:20-cv-00722
                                    11                   Plaintiff,
          LOS ANGELES, CALIFORNIA




                                                                                             Copyright Infringement
                                    12          vs.
SRIPLAW




                                                                                             Demand for Jury Trial
                                    13   AUTOMATTIC, INC.,
                                    14                   Defendant.
                                    15

                                    16

                                    17
                                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                    18                        (INJUNCTIVE RELIEF DEMANDED)

                                    19          Plaintiff LUKASZ PALKA by and through his undersigned counsel, hereby

                                    20   brings this Complaint against Defendant AUTOMATTIC, INC. for damages and

                                    21   injunctive relief, and in support thereof states as follows:

                                    22                                SUMMARY OF THE ACTION

                                    23          1.      Plaintiff LUKASZ PALKA (“Palka”) brings this action for violations of

                                    24   exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute Palka's

                                    25   original copyrighted works of authorship.
                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                         PAGE NO. 1 OF 6
                                            Case 5:20-cv-00722-NC Document 1 Filed 01/31/20 Page 2 of 6



                                     1           2.      Born in Poland and raised in the USA, and residing in Japan since 2008,
                                     2   Palka is an urban photographer interested in all aspects of the Tokyo Metropolis, its
                                     3   people, its infrastructure and the endless stories that unfold in the city's streets.
                                     4           3.      Palka photographs in multiple genres: street photography, urban
                                     5   landscape, urbex, and others. Though his work is varied, it is aimed at one goal: a
                                     6   personal portrait of a great city. Palka is intoxicated by this environment of light and
                                     7   concrete, a stage to the dramas of life, and strives to comprehend and convey his notions,
                                     8   through photography, of Tokyo as a city that breathes like a living organism that energy
                                     9   ebbs and flows within it while humans and traffic pump through its arteries as though
                                    10   propelled by a beating heart.
                                    11           4.      Palka is the Co-Founder of EYExplore Inc., a company based in Japan
          LOS ANGELES, CALIFORNIA




                                    12   providing photo adventures in Tokyo, Kyoto and Osaka. Palka believes that photography
SRIPLAW




                                    13   can be fun and easy to learn, all while exploring the city and its hidden gems. EYExplore
                                    14   provides coaching and feedback on its customers' photographs in a friendly atmosphere.
                                    15           5.      Palka has been featured in Tokyo Weekender, Fubiz.net, Creative Boom,
                                    16   Feedspot.com Top 75 Street Photography Blogs - #13, Feedspot.com Top 20 Night
                                    17   Photography Blogs - #8, Fstoppers, ePhotozine, Iberia, Culturamas.es, and many others..
                                    18           6.      Defendant AUTOMATTIC, INC. (“Automattic”) is the company behind
                                    19   websites such as WordPress.com, WooCommerce, Jetpack, Simplenote, Longreads,
                                    20   VaultPress, Akismet, Gravatar, Crowdsignal, Cloudup, Tumblr and more.
                                    21           7.      Palka alleges that Automattic copied Palka's copyrighted work from the
                                    22   internet in order to advertise, market and promote its business activities. Automattic
                                    23   committed the violations alleged in connection with Automattic's business for purposes
                                    24

                                    25
                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                         PAGE NO. 2 OF 6
                                            Case 5:20-cv-00722-NC Document 1 Filed 01/31/20 Page 3 of 6



                                     1   of advertising and promoting sales to the public in the course and scope of Automattic's
                                     2   business.
                                     3                                  JURISDICTION AND VENUE
                                     4           8.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.
                                     5           9.      This Court has subject matter jurisdiction over these claims pursuant to 28
                                     6   U.S.C. §§ 1331, 1338(a).
                                     7           10.     Automattic is subject to personal jurisdiction in California.
                                     8           11.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and
                                     9   1400(a) because the events giving rise to the claims occurred in this district, Defendant
                                    10   engaged in infringement in this district, Defendant resides in this district, and Defendant
                                    11   is subject to personal jurisdiction in this district.
          LOS ANGELES, CALIFORNIA




                                    12                                            DEFENDANT
SRIPLAW




                                    13           12.     Automattic, Inc. is a California corporation with its principal place of
                                    14   business at 60 29th Street #343, San Francisco, CA 94110, and can be served by serving
                                    15   its Registered Agent, CT Corporation System, 818 West Seventh Street, Suite 930, Los
                                    16   Angeles, CA 90017.
                                    17                           THE COPYRIGHTED WORK AT ISSUE
                                    18           13.     In 2016, Palka created a photograph entitled “Shibuya Crossing”, which is
                                    19   shown below and referred to herein as the “Work”.
                                    20

                                    21

                                    22

                                    23

                                    24

                                    25
                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                         PAGE NO. 3 OF 6
                                             Case 5:20-cv-00722-NC Document 1 Filed 01/31/20 Page 4 of 6



                                     1

                                     2

                                     3

                                     4

                                     5

                                     6

                                     7

                                     8

                                     9

                                    10           14.     Palka registered the Work with the Register of Copyrights on February 28,
                                    11   2018 and was assigned the registration number VA 2-091-503. The Certificate of
          LOS ANGELES, CALIFORNIA




                                    12   Registration is attached hereto as Exhibit 1.
SRIPLAW




                                    13           15.     At all relevant times Palka was the owner of the copyrighted Work at issue
                                    14   in this case.
                                    15                             INFRINGEMENT BY DEFENDANT
                                    16           16.     Automattic has never been licensed to use the Work at issue in this action
                                    17   for any purpose.
                                    18           17.     On a date after the Work at issue in this action was created, but prior to the
                                    19   filing of this action, Automattic copied the Work.
                                    20           18.     Automattic copied Palka's copyrighted Work without Palka's permission.
                                    21           19.     After Automattic copied the Work, it made further copies and distributed
                                    22   the Work on the internet to promote the sale of goods and services as part of an ad for a
                                    23   WooBookings bundle on their WooComerce site.
                                    24

                                    25
                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                         PAGE NO. 4 OF 6
                                            Case 5:20-cv-00722-NC Document 1 Filed 01/31/20 Page 5 of 6



                                     1           20.     Automattic copied and distributed Palka's copyrighted Work in connection
                                     2   with Automattic's business for purposes of advertising and promoting Automattic's
                                     3   business, and in the course and scope of advertising and selling products and services.
                                     4           21.     Palka's Work is protected by copyright but are not otherwise confidential,
                                     5   proprietary, or trade secrets.
                                     6           22.     Automattic committed copyright infringement of the Work as evidenced
                                     7   by the documents attached hereto as Exhibit 2.
                                     8           23.     Palka never gave Automattic permission or authority to copy, distribute or
                                     9   display the Work at issue in this case.
                                    10           24.     Palka notified Automattic of the allegations set forth herein on April 4,
                                    11   2018 and April 19, 2018. To date, to the parties have failed to resolve this dispute.
          LOS ANGELES, CALIFORNIA




                                    12                                      COUNT I
SRIPLAW




                                                                     COPYRIGHT INFRINGEMENT
                                    13
                                                 25.     Plaintiff incorporates the allegations of paragraphs 1 through 24 of this
                                    14
                                         Complaint as if fully set forth herein.
                                    15
                                                 26.     Palka owns a valid copyright in the Work at issue in this case.
                                    16
                                                 27.     Palka registered the Work at issue in this case with the Register of
                                    17
                                         Copyrights pursuant to 17 U.S.C. § 411(a).
                                    18
                                                 28.     Automattic copied, displayed, and distributed the Work at issue in this
                                    19
                                         case and made derivatives of the Work without Palka's authorization in violation of 17
                                    20
                                         U.S.C. § 501.
                                    21
                                                 29.     Automattic performed the acts alleged in the course and scope of its
                                    22
                                         business activities.
                                    23
                                                 30.     Automattic's acts were willful.
                                    24
                                                 31.     Palka has been damaged.
                                    25
                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                         PAGE NO. 5 OF 6
                                             Case 5:20-cv-00722-NC Document 1 Filed 01/31/20 Page 6 of 6



                                     1           32.     The harm caused to Palka has been irreparable.
                                     2           WHEREFORE, Plaintiff prays for judgment against the Defendant Automattic,
                                     3   Inc. that:
                                     4           a.      Defendant and its officers, agents, servants, employees, affiliated entities,
                                     5   and all of those in active concert with them, be preliminarily and permanently enjoined
                                     6   from committing the acts alleged herein in violation of 17 U.S.C. § 501;
                                     7           b.      Defendant be required to pay Plaintiff his actual damages and Defendant's
                                     8   profits attributable to the infringement as provided in 17 U.S.C. § 504;
                                     9           c.      Plaintiff be awarded costs of suit under the applicable statutes sued upon;
                                    10           d.      Plaintiff be awarded pre and post judgment interest; and
                                    11           e.      Plaintiff be awarded such other and further relief as the Court deems just
          LOS ANGELES, CALIFORNIA




                                    12   and proper.
SRIPLAW




                                    13                                         JURY DEMAND
                                    14            Plaintiff hereby demands a trial by jury of all issues so triable.
                                    15

                                    16   DATED: January 31, 2020                         /s/ Jonah A. Grossbardt
                                                                                         JONAH A. GROSSBARDT
                                    17                                                   SRIPLAW
                                                                                         Attorneys for Plaintiff Lukasz Palka
                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25
                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                         PAGE NO. 6 OF 6
